AMENDED AND RESTATED INVESTMENT MANAGEMENT AGREEMENT AGREEMENT made as of May 1, 2014, between TEMPLETON DEVELOPING MARKETS TRUST (hereinafter referred to as the “Trust”), and TEMPLETON ASSET MANAGEMENT LTD. (hereinafter referred to as the “Investment Manager”), and amends and restates the prior Investment Management Agreement between the Trust and the Investment Manager dated as of October 30, 1992, and amended and restated as of November 23, 1995, and further amended as of May 1, 2004, March 1, 2008, May 1, 2009, May 1, 2010 and May 1, 2011. In consideration of the mutual agreements herein made, the Trust and the Investment Manager understand and agree as follows: The Investment Manager agrees, during the life of this Agreement, to manage the investment and reinvestment of the Trust’s assets, to administer its affairs, and to provide or procure, as applicable, the administrative and other services described in Section (3) of this Agreement, as may be supplemented from time to time, consistent with the provisions of the Declaration of Trust of the Trust and the investment policies adopted and declared by the Trust’s Board of Trustees. In pursuance of the foregoing, the Investment Manager shall make all determinations with respect to the investment and reinvestment of the Trust’s assets and purchase and sale of its investment securities, and shall take all such steps as may be necessary to implement those determinations. It is understood that all investment acts of the Investment Manager in performing this Agreement are performed by it outside the United States. The Investment Manager shall be responsible for selecting members of securities exchanges, brokers and dealers (such members, brokers and dealers being hereinafter referred to as “brokers”) for the execution of the Trust’s portfolio transactions consistent with the Trust’s brokerage policies and, when applicable, the negotiation of commissions in connection therewith. All decisions and placements shall be made in accordance with the following principles: A.
